 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERROL LOVELL UNDERWOOD,                            No. 2:17-CV-0174-KJM-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    RICHARD TAN, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s motion for a 60-day extension of time

19   to file an opposition to defendants’ motion for summary judgment. See ECF No. 33. Good cause

20   appearing therefor, plaintiff’s motion is granted. Plaintiff may file an opposition within 60 days

21   of the date of this order.

22                   IT IS SO ORDERED.

23

24   Dated: March 3, 2020
                                                             ____________________________________
25                                                           DENNIS M. COTA
26                                                           UNITED STATES MAGISTRATE JUDGE

27

28
                                                         1
